MEMORANDUM DECISION
                                                                          Jun 03 2015, 10:39 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Frederick A. Turner                                      Gregory F. Zoeller
Bloomington, Indiana                                     Attorney General of Indiana

                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Robert L. Walp,                                          June 3, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         53A01-1409-CR-00409
        v.                                               Appeal from the Monroe Circuit
                                                         Court
                                                         The Honorable Kenneth G. Todd,
State of Indiana,                                        Judge
Appellee-Plaintiff                                       Cause No. 53C03-1305-FA-00497




Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 53A01-1409-CR-409| June 3, 2015             Page 1 of 6
                                            Case Summary
[1]   Robert L. Walp (“Walp”) appeals his convictions for three counts of Attempted

      Murder, Class A felonies. 1 He presents the sole issue of whether the evidence is

      insufficient to support his convictions because the State failed to prove that he

      acted with specific intent to kill. We affirm.



                              Facts and Procedural History
[2]   During the morning of May 14, 2013, Michael Patton (“Patton”) was doing

      yard work when Walp moved his lawn mower into Patton’s path. Patton

      stopped work and the two men engaged in a lengthy conversation. At some

      point, Walp began to share his belief that their mutual neighbors, John and

      Kimberly McGuire and their children (collectively, “the McGuires”), were part

      of a terrorist cell “hiding waiting to start to wreak havoc on our county and our

      town, county, city.” 2 (Tr. 313.) Walp explained that he had, during the

      previous weekend, laid down in woods beside the McGuire property, and

      waited with a rifle to “pick them off like chickens when they started to go in the

      house.” (Tr. 316.) Unable to see in the dark, Walp had temporarily abandoned




      1
       Ind. Code §§ 35-41-5-1, 35-42-1-1. Pursuant to Indiana Code Section 35-41-5-1(a), the offense of Attempted
      Murder is now a Level 1 felony. We refer to the version of the Attempt statute in effect at the time of Walp’s
      offenses.
      2
       It appears that the McGuires occasionally butchered small livestock for food. At some point, Walp
      observed conduct that he determined to be “ritual sacrifice.” (Tr. 387.) He ostensibly believed that the
      McGuires displayed sheep or goat skins for religious purposes and had cut the throat of animals to drink their
      blood.

      Court of Appeals of Indiana | Memorandum Decision 53A01-1409-CR-409| June 3, 2015                  Page 2 of 6
      his plan. However, he insisted to Patton that the McGuires were “going to die”

      and Walp would “take care of” the matter that evening or the next. (Tr. 317.)


[3]   Patton told Walp that he had to finish his yard work and run errands. Once

      Walp was encouraged to leave, Patton and his wife, Christina, went to a nearby

      Indiana State Police post and reported Walp’s threats. Patton then arranged for

      another neighbor to warn the McGuires of threats against them.


[4]   The McGuires decided to follow through with plans to go to R.M.’s choir

      concert. 3 Around 6:15 that evening, the adults and one of their children were in

      the garage preparing to leave when John McGuire heard the approach of a

      large vehicle. John took a few steps out of the garage to investigate and saw

      Walp driving a large white dump truck with “Bob the Builder” spray painted on

      it. As the McGuires sought refuge in the house, Walp exited his vehicle and

      began shooting.


[5]   Walp shot through a sliding glass door to the sunroom and stepped through the

      opening. Once inside the sunroom, he shot into the basement. He entered the

      main residence and re-appeared outside approximately one minute later. He

      then fired two shots into an upstairs window. John, having loaded his shotgun,

      called out to Walp that he had a gun. Walp got into his vehicle and left.




      3
          R.M. is the eldest of the McGuire children.


      Court of Appeals of Indiana | Memorandum Decision 53A01-1409-CR-409| June 3, 2015   Page 3 of 6
      Christina, who had observed Walp’s actions from her bathroom window, called

      9-1-1.


[6]   The State charged Walp with three counts of Attempted Murder. At the

      conclusion of a jury trial, Walp was convicted as charged. On August 28, 2014,

      the trial court sentenced Walp to thirty years imprisonment on each count. The

      sentences are to be served concurrently, providing for an aggregate sentence of

      thirty years. Walp now appeals.



                                 Discussion and Decision
[7]   Walp contends that the State failed to present sufficient evidence to sustain his

      convictions for Attempted Murder. According to Walp, the State was required

      to prove that he knew the house was occupied when shots were fired, and the

      State failed to do so.


[8]   In order to convict Walp of Attempted Murder, the State was required to prove

      beyond a reasonable doubt that Walp, acting with the specific intent to commit

      murder, engaged in an overt act that constituted a substantial step toward the

      commission of the crime. Davis v. State, 558 N.E.2d 811, 812 (Ind. 1990).

      Walp does not deny that he committed the overt act of shooting into the

      McGuire residence. Rather, he claims the State failed to prove beyond a

      reasonable doubt that he intended to kill the McGuires as opposed to “shooting

      up their house.” (Appellant’s Br. at 7.)




      Court of Appeals of Indiana | Memorandum Decision 53A01-1409-CR-409| June 3, 2015   Page 4 of 6
[9]    When reviewing the sufficiency of the evidence to support a conviction, we will

       consider only the probative evidence and reasonable inferences supporting the

       verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We will affirm the

       conviction unless no reasonable fact-finder could find the elements of the crime

       proven beyond a reasonable doubt. Id. The requisite intent to commit murder

       may be inferred from the intentional use of a deadly weapon in a manner likely

       to cause death. Davis, 558 N.E.2d at 812. Discharging a weapon in the

       direction of a victim is substantial evidence from which a jury can infer intent to

       kill. Leon v. State, 525 N.E.2d 331, 332 (Ind. 1988).


[10]   Walp told his neighbor of his plan to kill the McGuire family, who Walp

       labelled terrorists. He claimed to have laid in wait to kill them on an earlier

       occasion, but his plan was foiled because of the family’s late return and the

       darkness. On May 14, 2013, Walp took his shotgun and drove his dump truck

       to the McGuire residence. Walp exited his vehicle as the McGuires fled from

       the garage into the house. According to Christina, she had seen the McGuires

       run into the house and “Walp had fired the first shot into their residential door

       as it was closing.” (Tr. 346.) This testimony would support an inference that

       Walp, like Christina, could see that the McGuires were fleeing.


[11]   Kimberly also provided testimony from which a factfinder could infer that

       Walp had tracked her movements. She testified that, at one point, she ran

       upstairs to lock a door and “that’s when the shots started firing up at me

       through that upstairs.” (Tr. 278.) She had seen Walp looking up and his eyes

       were pointed in her “general direction.” (Tr. 287.) After the shooting, Walp

       Court of Appeals of Indiana | Memorandum Decision 53A01-1409-CR-409| June 3, 2015   Page 5 of 6
       explained his conduct and motivation to police officers. He claimed to have

       “shot those people” because he disagreed with the lack of police response to

       terrorists. (Tr. 376.) He explained to Detective Jennifer Allen that he had

       loaded his shotgun with “six in a magazine and one [in] the chamber” and gone

       to the McGuire property with the desire to “blow them away.” (Tr. 386-87.)


[12]   Considering Walp’s conduct and statements before, during, and after the

       shooting, there is sufficient evidence from which the jury could infer that Walp

       intended to kill the three victims and not just cause property damage when he

       fired multiple shots into the residence.


[13]   Affirmed.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 53A01-1409-CR-409| June 3, 2015   Page 6 of 6